DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 20160305549).
	Regarding claims 1, 9 and 10,  Zhao et al. discloses a gasket Fig. 1 (and method of forming), comprising: a first face (14 of Annotated Fig. 1, below) separated a predetermined distance from a second face (15 of Annotated Fig. 1, below), said first and said second faces being substantially co-planar with one another and defining a common though-hole (12 of Annotated Fig. 1); a metal frame 3 disposed between said first and said second faces, said metal frame supporting a first feature 2 extending outwardly from opposing planar sides of said frame towards said first and said second faces and defining thereby a first feature height, as well as supporting a second feature 2 also extending outwardly from opposing planar sides of said frame towards said first and said second faces and defining thereby a second feature height; said first feature being compressible when pressure is applied to said first and said second faces, and said second feature being incompressible when said pressure is applied to said first and said second faces; and wherein said first and said second features are continuous and concentrically aligned with one another about said through-hole, said first feature being inclined towards said through-hole at an angle.  However, Zhao et al. fails to explicitly disclose that the angle is between 15-60 degrees.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the angle of the first feature incline to any number of ranges (i.e. 15 to 60 degrees) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

    PNG
    media_image1.png
    326
    820
    media_image1.png
    Greyscale

 	Regarding claims 2 and 6, Zhao et al. as modified discloses the invention as claimed above but fails to explicitly disclose wherein said second feature 2 is at least 2 times as thick in cross section, as said first feature.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of thickness required to provide the desire compressibility of the feature under compression and since it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) 	Regarding claims 3, 7 and 8, Zhao et al. as modified discloses wherein said first feature 2 includes a pair of concentrically aligned ribs, each of said ribs being separated from one another by a distance that is between 1 to 3 times the cross-sectional thickness of said first feature 2.
 	Regarding claims 4 and 5, Zhao et al. as modified discloses the invention as claimed above but fails to explicitly disclose wherein: said second feature 2 height is between 60-90% of said predetermined distance between said first and said second faces 14, 15.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the height of each feature to provide the desire compressibility of the feature under compression and since it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675